DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Arguments/Remarks (9/3/2020 and 9/15/2020) amended claims 1 and 3, cancelled claim 2 and added new claims 9-20.      
Cancelled claim 2 renders moot prior objections/rejections which are hereby withdrawn. 
Examiner notes amended claim 1 no longer requires interpretation under 35 USC 112 ((f) or 6th paragraph).
Amended claim 1 overcomes prior rejection under 35 USC 112 (b or 2nd paragraph).  The rejection is withdrawn.  
Claims 1 and 3-20 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (9/3/2020) with respect to rejection of claims under 35 USC 103 have been fully considered.  As claims were amended and new claims added, they are addressed with applicable art below.    
     Regarding specific arguments about applied art, Applicant argues references do not teach or suggest application information received via an interface which is a part of the gaming system.  See arguments below where Sanford recites an interface between an ,where the account issuer (financial transaction merchant) stands in shoes of casino when user applies for new credit line at casino and it is immediately available for use(see more detail below)).  
Applicant’s arguments (9/3/2020) with respect to rejection of claims under 35 USC 101 have been fully considered and are not found persuasive.   
  Applicant argues the claim is narrower and more specific than the abstract idea (requesting and obtaining credit by a user of a gaming device) because of the inclusion of physical device capable of securely receiving information from a user at a gaming device and communicating information between unrelated organizations. 
Response:  Applicant arguments are not persuasive.  Specifically, in amended claim 1 for example, the claim describes communication interface in a gaming device, secure communication between a user and a financial institution and funding system that issues credit, as approved by the financial institution to a user at a casino. The overarching concept is that of a user requesting and being granted credit, which fits the category of certain methods of organizing human activity as this is a commercial interaction. Beyond the abstract idea and contrary to the PTAB cases cited by the applicant, the claim recites additional elements - computer components and communication system used to implement the abstract idea. The specification shows a server, providing communication and gaming devices (see para 35, fig 1), merely generic computer components used to implement the abstract idea. These computer 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   Claim 9 recites in the 5th and 6th limitations –“transmitting…a set of access instructions…enable the user to access the user credit account”  and “in response to the access instructions, receiving funding instructions from the user via the gaming device, and thereafter providing access to gaming funds based upon the funding instructions”  Claim 16 recites in the 3rd and 4th limitations – “…the communication system further configured to transmit…a set of access instructions to the gaming device for presentation to the user, wherein the set of access instructions enable the user to access the user credit account.”  
   The limitations of dependent claims 10-11 and 13-14 further address access instructions and funding instructions as recited in independent claim 9.  
   Upon reviewing the specification, the Examiner finds that support for these limitations of claims 9-11, 13-14 and 16 is not evident.  
   Dependent claim 12 and claims 17-20 are similarly rejected because they do not cure the deficiencies of claims 9 and 16, respectively.  
    If applicant believes support is indeed provided in the original disclosure, the Examiner respectfully requests that applicant identify exactly where that support can be found, per requirements stated in MPEP §2163.06.  The limitations that are not supported are required to be cancelled in the reply to this office Action.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
    Re claims 4, 5, 8: the claims are indefinite because the recitation “the credit decision” lacks sufficient antecedent basis in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) without significantly more.  
Claim 1 is directed to a system comprising a communication interface, a communication mechanism process, a credit vehicle issuance device which is a statutory category of invention (Step 1: yes).
    Claim 1 recites a coordinated system for the instant issuance of credit to a user while attending a casino, comprising:
       a communication interface housed within a gaming device situated within the casino comprising a receiver for receiving an indication that a player has requested credit, and allowing the player to supply predetermined information via the communication interface;
      a communication system to accommodate secure communication between the player and a financial institution in operative communication with the communication interface, the communication interface providing a secure connection and accommodating secure communication;
     wherein the communication between the financial institution and the communication interface comprises a first request for credit and a first information set, a confirmation from the financial institution confirming the request, and a confirmation from the financial institution to the communication interface providing a second information set, wherein the first set of information comprises a package of player information and the second information set comprises the instant approval or denial of credit to the player; and
      a credit funding system within the casino receiving an authorization for the issuance of credit in an amount for which the player is eligible from the financial institution, and subsequently issuing credit to the player vehicle as confirmed by the financial institution thereby allowing the player to have instant access to funds supported by the issued credit.
   Under a broadest reasonable interpretation the limitations recite commercial interactions because claim 1 requires providing credit to a player for gaming.  According to the 2019 Revised Guidance, commercial interactions fall into the category of certain methods of organizing human activity, which is the abstract idea of in this case of requesting and obtaining credit by a user of a gaming device. (Step 2A Prong 1: yes)   
In addition to reciting an abstract idea, the remaining claim limitations (additional elements) recite generic computer components – communication interface housed within a gaming device comprising a receiver, communication system in operative communication with the communication interface, credit funding system within the casino -  that perform or are used to perform the steps of receiving an indication, communication and issuing functions.  The communication interface housed in a gaming device recites a computer component used to receive and display information.  The communication system in communication with the interface appears in paragraph 35 of the specification as a server identified as accommodating communication.     The credit funding system is recited as receiving an authorization for credit and issuing the credit.  Affording some type of technological feature, this system nonetheless is merely used to implement the abstract idea.   (MPEP 2106.05(f) This judicial exception is not integrated into a practical application because these additional elements are merely used as tools to perform the abstract idea (Step 2A: Prong 2: No) 
Further, claim 1 shows no improvement to the functionality of any computer technology.  These additional elements, when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claim 1 is directed to an abstract idea. (Step 2A Prong 2: No)
   Dependent claims 3-8 further define the abstract idea present in independent claim  1 and thus correspond to the abstract idea of requesting and obtaining credit by a userof a gaming device, grouped under certain methods of organizing human activity as presented above.   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea judicial exception when considered both individually and as an ordered combination.  
  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea when considered both individually and as an ordered combination.  
   Thus, the claims 1 and 3-8 are not patent eligible under 35 USC 101.

   Claim 9 is directed to a process which is a statutory category of invention (Step 1: yes).
    Claim 9 limitations are similar to claim 1; therefore arguments regarding claim 1 are applicable here.  Claim 9 also recites limitations that transmit information (credit decision, instructions) to a gaming device and receives instructions via the device from the user.  These are additional elements that are insignificant extra-solution activity as they merely recite transmission and receiving information (MPEP 2106.05(g)). The limitation is not indicative of a practical application as, when considered individually and in combination, they do not meaningfully limit performance of the abstract idea. Re step 2B,  the court decisions (MPEP 2106.05(d)(II)) indicate elements that courts have recognized as well understood routine conventional activity when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case).  (e.g., mere receiving or transmitting data over a network, e.g., OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).   Accordingly, a conclusion that the transmitting and receiving elements are well understood, routine, conventional activity is supported under Berkheimer Option 2.  
   Claim 15 further defines the abstract idea present in independent claim 1 (adding authentication process) and thus correspond to the abstract idea of requesting and obtaining credit by a user of a gaming device, grouped under certain methods of organizing human activity as presented above.   Dependent claims 10, 11, 13 and 14 further define the additional elements of transmitting access instructions and receiving funding instructions, which were identified as insignificant extra-solution activity in claim 9.  Arguments as for claim 9 are applicable here. Dependent claim 12 further identifies component for communicating, which are additional elements used to implement the abstract idea. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea when considered both individually and as an ordered combination.  
  Claim 16 is a system claim comprising a user interface in a gaming device, a communication system and funding system, similar to claim 9.  Similar arguments as applied to claim 9 are applicable here.     
  Claims 17 (identifying the type of credit account requested), 18 (providing funds to an account) and 19 and 20 (adds authentication process) further defines the abstract idea present in independent claim 16 and thus corresponds to the abstract idea of requesting and obtaining credit by a user of a gaming device, grouped under certain methods of organizing human activity as presented above.   These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea when considered both individually and as an ordered combination.     
   For reasons cited above, the claims 1 and 3-20 are not patent eligible under 35 USC 101.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 10, 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (U.S. 2010/0222132) in view of De Luca et al. (U.S. 2015/0052045).
      Re claim 1:  Sanford shows a coordinated system for the instant issuance of credit to a user while attending a casino, comprising:
     a communication interface housed within a gaming device situated within the casino, the communication interface comprising a receiver for receiving an indication that a player has requested credit, and allowing the player to supply predetermined information via the communication interface
 (paras 65, 94 The instant invention also includes a preferred method for enhanced patron funding in a casino…, preferably at an automated station, and providing a (preferably automated) prompt (preferably at the station) as to whether a patron would like to apply for a new line of credit, useable within at least one hour of completing the application.  An automated station could be an automated kiosk or an ATM (which reads on gaming device as it is being used to support gaming activity)…The instant method for enhanced patron funding would preferably include securing credit related information from the patron at an automated station…, in conjunction with para 63 showing immediately useable credit account and paras 252-3, where the account issuer (financial transaction merchant) stands in shoes of casino when user applies for new credit line at casino and it is immediately available for use);
    a communication system to accommodate secure communication between the player and a financial institution in operative communication with the communication interface, the communication interface providing a secure connection and accommodating secure communication  
 (paras 61, 68, 69, 126, 252, where financial transaction processor and financial transaction merchant may be separate from casino and serve to underwrite accounts and is in communication with new credit card accounting system, where the financial institution and gaming device communicate and make the credit available to a player),
NOTE:  as applicant does not define secure communication, according to applicant specification, indicators of secure communication and/or connection include receiving necessary confirmations (para 16), advance funds by outside institution to gaming institution account (para 25); user can access funds at bank (para 29).  As such activities are identified as occurring within the context of the claim and in the art, this is considered to be indicative of secure communication between the parties);  
   wherein the communication between the financial institution and the communication interface comprises a first request for credit and a first information set, wherein the first set of information comprises a package of player information  (para 94, 252, user communicating request and providing information to financial institution); 
    a credit funding system within the casino receiving an authorization for the issuance of credit in an amount for which the player is eligible from the financial institution, and subsequently issuing credit to the player as confirmed by the financial institution thereby allowing the player to have instant access to funds supported by the issued credit 
(paras 61, 68, 69, 126, 252, where financial transaction processor and financial transaction merchant may be separate from casino and serve to underwrite accounts and is in communication with new credit card accounting system, where the financial institution and gaming device communicate and make the credit available to a player). 
   Sanford does not expressly show but De Luca shows wherein the communication between the financial institution and the communication interface comprises a confirmation from the financial institution confirming the request; and a confirmation from the financial institution to the communication interface providing a second information set, wherein the second information set comprises the instant approval or denial of credit to the player 
(paras 69, where response from financial institution that account is opened reads on both – request has been received and acted on, meaning credit approved if funds are then made available to user).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Sanford that shows a user requesting credit for use at gaming facility, the process of De Luca that provides detail of a confirmation and provision of credit process in order to inform a user of the completion of the credit request process.  
      Re claim 3: Sanford further shows wherein the approval or denial contained in the second set of information is based upon the first set of information provided by the player (para 94, showing that a credit decision is rendered after a user provides necessary credit related information).
   Re claims 4 and 5: Sanford in view of De Luca shows the system of claim 3.  Sanford further shows wherein the credit decision involves the instant issuance of a prepaid debit card (paras 77, 94, 106) and (clm 5) wherein the credit decision involves the instant issuance of a credit line (paras 77, 94, 252).
   Re claim 6:  Sanford further shows wherein the financial institution is a virtual bank (paras 68, 69, 126, fig 4d, showing financial transaction merchant on network).
   Re claim 9:  recites a process for providing credit to a user of a gaming device located within a gaming institution, where the first four limitations closely parallel the limitations of claim 1, for which arguments presented above for claim 1 are applicable.  Claim 9 then adds limitations
     transmitting the instant credit decision and a set of access instructions to the gaming device for presentation to the user, wherein the set of access instructions enable the user to access the user credit account; and
   in response to the access instructions, receiving funding instructions from the user via the gaming device, and thereafter providing access to gaming funds based upon the funding instructions.
   De Luca shows these limitations ((para 69, 70, , where response from financial institution that account is opened reads on acting on a request – namely transmitting a decision, meaning credit approved and funds are then made available to user and also shows opening account and transmitting information about the account, which reads on issuing credit to player as confirmed by financial institution and para 71, financial institution prompt user to transfer funds into new account or receives a user request that funds be transferred into the new account). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Sanford that shows a user requesting credit, the process of De Luca that performs a confirmation and provision of credit process in order to provide access to such credit  to the user.  
   Re claim 10:   Sanford in view of De Luca shows the process of claim 9.
Sanford further shows wherein the funding instructions include instructions to allow the gaming device to access the user credit account at the financial institution (para 253, showing user using a PIN, password, etc. to access account).
   Re claim 12:  Sanford in view of De Luca shows the process of claim 9.  Sanford further shows wherein the secure communication link is established using a financial server outside the gaming institution (paras 61, 68, 69, 126, 252, where financial transaction processor and financial transaction merchant may be separate from casino and serve to underwrite accounts and is in communication with new credit card accounting system, where the financial institution and gaming device communicate and make the credit available to a player),
  Re claim 13:  Sanford in view of De Luca shows the process of claim 9.  
  Sanford further shows wherein the access instructions include a unique code issued to the user, and wherein the unique code is used at the gaming device to provide desired access (para 106, upon opening account , user provided with identifying numbers for new line of credit).
  Re claim 14:  Sanford in view of De Luca shows the process of claim 13.  Sanford further shows wherein the unique code is a QR code or a bar code (para 106, identifying numbers could scannable bar coded ticket).
   Re claim 16:  the limitations closely parallel the limitations of claim 9 and are therefore rejected under a similar rationale. 
   Re claim 17:  Sanford in view of De Luca shows the system of claim 16.  Sanford further shows wherein the user credit account is an instant issue debit account or a line of credit (Sanford (paras 77, 94, 252)).
   Re claim 19: Sanford in view of De Luca shows the system of claim 16.  Sanford further shows wherein the authentication process comprises the user receiving a unique code used at the gaming device to provide desired access (para 106, upon opening account , user provided with identifying numbers for new line of credit).
  Re claim 20:  Sanford in view of De Luca shows the system of claim 19.  Sanford further shows wherein the unique code is a QR code or a bar code (para 106, identifying numbers could scannable bar coded ticket).
Claims 7, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of De Luca and further in view of Gueh et al. (U.S. 2014/0358777).
   Re claim 7:  Sanford in view of De Luca shows the system of claim 6.  
   Sanford in view of Deluca does not expressly show but Gueh shows wherein the secure communication includes first carrying out a two-step authentication process (generally using a 2 step authentication process using 2 forms of ID to use an ATM (para 375)).
   As Sanford and De Luca addresses communicating possible personal and other financial information to an entity over a network, it would have been obvious to one of ordinary  skill in the art prior to the effective filing date of the claimed invention to have incorporated a verification process as shown in Gueh in the communication of Sanford and De Luca in order to prevent fraud by ensuring communication include identification of user specific information for verifying purposes.  
   Re claim 8:  Sanford in view of De Luca and further in view of Gueh shows the system of claim 7.  Sanford further shows wherein the credit decision involves the advance of funds to a credit account at the gaming institution (para 94, casino line of credit).
   Re claim 15:  Sanford in view of De Luca shows the process of claim 9.  
   The references do not expressly show but Gueh shows wherein receipt of the user request at the gaming device further comprises an authentication process involving communication with the financial institution processing system before allowing the user to enter the user request (generally using a 2 step authentication process using 2 forms of ID before a user can use an ATM (para 375)).
   As Sanford and De Luca address communicating possible personal and other financial information to an entity over a network, it would have been obvious to one of ordinary  skill in the art prior to the effective filing date of the claimed invention to have incorporated a verification process as shown in Gueh in the communication of Sanford and De Luca in order to prevent fraud by ensuring communication include identification of user specific information for verifying purposes.    
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of De Luca and further in view of Higgins et al. (U.S. 2019/0043307).
    Re claim 11:   Sanford in view of De Luca shows the process of claim 9.   
   Sanford and De Luca do not expressly show but Higgins shows wherein the funding instructions include instructions to create a house account within the gaming institution, and to transfer funds from the user credit account to the house account (fig 1, paras 27, 29, 31, showing user requesting transfer of funds from account which causes issuance of credit line in gaming institution).
   As Sanford and De Luca address a user accessing funds from external source for gaming, it would have been obvious to one of ordinary  skill in the art prior to the effective filing date of the claimed invention to have incorporated a means to get those funds actually into the establishment in order to provide gaming credit to the user. 
   Re claim 18:  Sanford in view of De Luca shows the system of claim 17.   
Sanford and De Luca do not expressly show but Higgins shows wherein the funding system will provide funds to an in-house account based upon the newly established user account (fig 1, paras 27, 29, 31, showing user requesting transfer of funds from account which causes issuance of credit line in gaming institution).
   As Sanford and De Luca address a user accessing funds from external source for gaming, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a means to get those funds actually into the establishment in order to provide gaming credit to the user. 

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693